UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 19, 2010 RIVIERA HOLDINGS CORPORATION (Exact name of registrant as specified in its charter) Nevada 000-21430 88-0296885 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2901 Las Vegas Boulevard Las Vegas, Nevada (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (702) 794-9237 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On April 19, 2010, the Board of Directors (the “Board”) of Riviera Holdings Corporation (the “Registrant”), approved and adopted an amendment to Article III of the Registrant’s Bylaws (the “Amendment”) to provide for: (a) The creation of the Office of the CEO, which shall be held collectively by those officers designated by the Board. (b) The elimination of the requirement that the Chairman of the Board shall also be the Chief Executive Officer. (c) Making related conforming changes to Article III of the Registrant’s Bylaws, including the renumbering of sections. The amendment to the Registrant’s Bylaws took effect upon adoption by the Board. The foregoing description of the Amendment is qualified in its entirety by reference to the full text of the Amendment, a copy of which is attached hereto as Exhibit3.1 and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Amendment to the Registrant’s Bylaws SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: April 23, 2010 RIVIERA HOLDINGS CORPORATION By: /s/ Phillip B. Simons Phillip B. Simons Treasurer and Chief Financial Officer
